Citation Nr: 1703621	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $6,001.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 until July 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Debt Management Center, in St. Paul, Minnesota.  The case was transferred to the Regional Office in Milwaukee, Wisconsin which, upon consideration of the Veteran's Notice of Disagreement, issued a July 2015 Statement of the Case and an October 2015 Supplemental Statement of the Case, both of which confirmed the March 2014 decision.

The Veteran has been assigned a conservator pursuant to Missouri state law.  His conservator filed a VA Form 21-22a, but is not an accredited agent and did not apply to represent the Veteran on a one-time basis pursuant to 38 CFR 14.629(c).  Consequently, the conservator is not the Veteran's agent for purposes of this appeal.  The prior VA Form 21-22 remains valid and the veterans service organization appointed in that document remains his representative as noted above.  This representative did submit written argument on the Veteran's behalf in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The debt for overpayment of pension benefits in the amount of $6,001.00 was properly created.

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3.  The Veteran is solely at fault in the creation of this overpayment.

4.  Recovery of the overpayment of $6,001.00 will not subject the Veteran to undue hardship.

5.  A waiver of repayment of this entire debt would result in unfair enrichment to the Veteran.

6.  Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.

7.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962(b) and 1.965(b), 3.665 (2016).

2.  A waiver of recovery of the overpayment of pension benefits is not warranted.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $6,001.00.  He argues that VA calculated his overpayment based on misinterpretation of the information he provided resulting in the overpayment of monthly pension benefits.  He has requested a recalculation of the amount owed based on the financial information and clarification he has subsequently provided.  He also seeks a waiver of any re-calculated overpayment.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, improved pension benefits.  See 38 C.F.R. § 1.956(a) (2016).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2016).  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) Fault of the debtor - where actions of the debtor contributes to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor versus the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In May 2007, the Veteran was granted VA pension benefits (Improved Pension).  The Veteran was informed both then and in subsequent notification letters, see, e.g., December 2011 Letter, that eligibility for continued receipt of pension benefits depended on the Veteran's income and that the Veteran was responsible for alerting VA of any changes in income.  Thereafter, VA began paying to the Veteran monthly pension benefits.  The letters he received also told him he had a duty to inform VA of changes in income, including "money or property" he inherited.  In April 2013, the Veteran notified VA that he had "received some property in June 2012 and sold it the same month....Please adjust accordingly.  I suppose I will have to pay back the money you have given me."  See April 2013 VA Form 21-4138 (indicating the property was sold for $214,000 of which the Veteran and his wife each received half).  The Veteran has since clarified that, of the total purchase price, he received a lump sum payment of $52,717.82 at the time of the sale with the remaining portion of his share of the purchase price to be paid in annual installments of $5,873.66 over the following 20 years.  See, e.g., September 2015 VA Form 9 (attaching various exhibits documenting the sale and its terms, as well as the Veteran's ownership of the property in 2010).

The AOJ calculated the overpayment of benefits based on adjustments made as of February 2010.  See March 2014 VETSNET Compensation and Pension Award Calculation.  (The Veteran repaid a separate debt also related to the income at issue which is not on appeal.)

The Veteran argues that the original calculation of entitlement to an Improved Pension based on his presumed receipt of $108,000 was incorrect and recalculation using the revised amounts would eliminate or reduce the overpayment.  The Board will briefly discuss the determination of entitlement and the calculation of the amount of any Improved Benefit (i.e. the reduction of the MAPR by income).

"Basic entitlement [to an Improved Pension] exists if a veteran [among other requirements]: ...Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23..."  38 C.F.R. § 3.3.  Under Section 3.274, an Improved Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274.  Assuming the Improved Pension need not be denied or discontinued under Section 3.274, the maximum rates of improved pension in paragraph (a) of section 3.23 shall be reduced by the amount of the countable annual income of the veteran.  38 C.F.R. § 3.23.  If the veteran is unmarried (or married but not living with or reasonably contributing to the support of such veteran's spouse) and there is no child of the veteran in the custody of the veteran or to whose support the veteran is reasonably contributing, and unless the veteran is entitled to pension at the rate provided by subsection (d)(1) or (e) of this section, pension shall be paid to the veteran at the annual rate of $11,830, reduced by the amount of the veteran's annual income.  38 U.S.C.A. § 1521 (West).  That amount is adjusted periodically and, in 2012, the Maximum Annual Pension Rate (MAPR) was $12,465.  In 2010 and 2011, the MAPR was $12,256.

The Veteran disputes that $6,001.00 sought by VA constitutes a validly created debt because the original calculation was based on overstating the value he received from the sale of property he had received.  See, e.g., November 2016 Informal Hearing Presentation.  However, the amount of the MAPR for the year the property was sold (2012) was $12,465.  Consequently, even with a revised income from the receipt and sale of the property of $52,717.82, the income from the sale of the property exceeded the MAPR and the Veteran would not be entitled to Improved Pension benefits for the year he sold the house.

The Veteran did not actually sell the property he received in or around the beginning of 2010 until 2012; however, his net worth increased by the value of the property upon receipt of the house.  Therefore, even though the 2012 sales price is not countable as income in 2010 or 2011, the net worth of the property is considered for those years.  It was reasonable that some part of the corpus of the property that he had received in or around the beginning of 2010 be consumed for the Veteran's maintenance in those years.  See 38 C.F.R. § 3.274 (in such circumstances, entitlement to an Improved Pension should be denied or discontinued).

In short, as discussed by the AOJ in the October 2015 Supplemental Statement of the Case, the revision in the income the Veteran actually received does not change the final calculations, because whether $108,000 or roughly $52,000, the income (or net worth) far exceeded the MAPR.  Thus, giving the Veteran the benefit of every doubt, he was not entitled to an Improved Pension at the rate he was paid during those years, the debt was accurately calculated, and he was properly informed of the debt.  There is a valid debt of $6,001 resulting from an overpayment of benefits.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962(b) and 1.965(b), 3.665 (2016). 

Next, the Board must determine whether waiver of that debt is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  See 38 C.F.R. § 1.965.  The Veteran proactively, albeit belatedly, informed VA of the receipt and sale of the property.  See April 2013 VA Form 21-4138 (informing VA of a change in income); September 2015 VA Form 9 (documenting the receipt of the property and income from its sale occurred over one year prior to the notification).  There is no evidence that the Veteran tried to hide the income.  As discussed above, he initially reported more income than he actually received.  The evidence is wholly against finding any fraud, misrepresentation, or bad faith on the part of the Veteran.

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  The Board finds that the Veteran was at fault in the creation of the overpayment.  As indicated above, he did not timely inform VA of his receipt of property (thereby increasing his net worth) and subsequent sale which resulted in cash income.  The Veteran essentially acknowledged his fault in the creation of the overpayment in his initial communication to VA regarding the receipt and sale of the property.  See April 2013 VA Form 21-4138 ("I suppose I will have to pay back the money you have given me.").  He had been previously notified by VA that he had a duty to report any changes in income immediately, and that such changes included inheriting money or property.  The Veteran was at fault in the creation of the debt.  This weighs against granting a waiver.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2).  VA continued to make payments to the Veteran without being aware of any change in the Veteran's financial situation and had no duty to independently discover the income.  The entire fault in creation of the debt belongs to the Veteran.  This also weighs against granting a waiver.

The third element for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Here, the Veteran has not alleged that repayment of the debt would cause him undue financial hardship.  As part of his appeal, he submitted in July 2014, a VA Form 5655 Financial Status Report.  The Form 5655 details Total Monthly Net Income and Total Monthly Expenses, which leaves $152.46 of net monthly income in excess of expenses.  It also documents that the Veteran had roughly $15,000 in his bank account.

The Board finds that the Veteran's remaining debt could be paid off in less than five years with payments of $150/month from his excess income.  Alternatively, the most recent available financial information indicates he had enough cash on hand to pay the debt and still have a reserve of thousands of dollars.  He reported no other long-term debts on his financial status report.  The Board finds that the repayment of the debt would not cause undue financial hardship.  Specifically, the record is wholly against finding that repayment of the debt would deprive the debtor or family of basic necessities.  

When looking at undue hardship, it is not merely comparing income to expenses, but examining whether the family's basic necessities will be affected by repayment of the debt.  Here, the basic necessities such as lodging, utilities, food, car payments, etc., would not be affected by a monthly repayment plan.  Rather, the Veteran has sufficient income to cover his expenses, he owns a life estate in the house he inhabits (i.e. he has no rent or mortgage payments), and otherwise has sufficient income to cover his basic necessities and make repayment.  The Board acknowledges that he does not have much excess money, but that is not the test - it is whether he will be deprived of basic necessities.  Since he will not, and since he has cash reserves far in excess of the debt in question, this weighs against granting a waiver.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The purpose of an Improved Pension is to help low-income veterans with war-time service meet their basic necessities of living.  The rules regarding eligibility, calculation of income, and consideration of net worth were crafted specifically to further the purpose of the Improved Pension program.  The record is against finding that the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, this particular veteran has more than enough funds to meet his basic necessities of living.

Failure to make restitution would unfairly enrich the Veteran.  VA made Improved Pension benefit payments to which the Veteran was not entitled.  The Veteran had knowledge of the payments as evidenced by his acknowledgment that the receipt and sale of the property required an adjustment.  See April 2013 VA Form 21-4138 ("Please adjust accordingly.  I suppose I will have to pay back the money you have given me.").  Under these circumstances, the Board finds that to waive recovery of the overpayment would constitute unjust enrichment at the expense of the Government.

The final factor that the Board is explicitly required to consider is whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended that he relied on the payments to his detriment.  See September 2015 VA Form 9; November 2016 Informal Hearing Presentation.  Nor is there any evidence that he changed his position in reliance on receipt of the overpayments.

The Board also notes that the factors listed in Section 1.965(a) are not intended to be all-inclusive.  To that end, the Board acknowledges that the Veteran has provided honorable service to this country, including during a time of war, that he is retired, and that he acted in good faith (though not in a timely fashion) in notifying VA of his receipt of property and consequent increase in income.  These factors provide some, slight probative weight in favor of waiver.

There is no particular formula by which each factor is to be weighed against the others.  However, all of the enumerated factors either weigh against the Veteran's claim of entitlement to waiver or have been given little probative weight either for or against the claim.  Overall, oweverthe elements set forth in 38 C.F.R. § 1.965 weigh against the Veteran's claim for a waiver of his debt.  The Board finds, despite some mitigating factors, that the greater weight of the evidence is against granting the request for a waiver.

The Veteran was wholly at fault in creation of the debt, VA has no fault in creation of the debt, the Veteran has both sufficient excess income and assets to repay the debt without depriving him of the basic necessities of life, recovery of the overpayment will not defeat the purpose for which the benefits were intended, the Veteran would be unjustly enriched if he were permitted to retain the benefit of the overpayments to the detriment of the Government, and he did not relinquish any right or incur any obligations in reliance on the continued retention of the benefit.  The Board finds that a waiver, whether full or partial, is not warranted on the current record.

Accordingly, the Board finds that the preponderance of the evidence is against granting any further waiver.  The Board finds that recovery of the entire amount of the overpayment of $6,001.00 would not be against equity and good conscience.

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435, 439 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As discussed above, the Veteran was notified of the overpayment and has had a full and fair opportunity to contest the validity of the debt, to contest the amount of the debt, and to request a waiver of recovery of that debt.  See, e.g., November 2013 VA Letter Proposing to Terminate Benefits; April 2014 VA Notice of Overpayment; January 2015 VA Notice of Denial of Waiver Request; July 2015 SOC; October 2015 SSOC.

ORDER

The Veteran's request for a waiver of recovery of the remaining balance of the $6,001.00 overpayment of pension benefits is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


